Exhibit 10.2
 

[logo.jpg]
JBI Inc.
20 Iroquois Street
Niagara Falls, New York 14303
Phone: 716.278.0015
Fax: 716.278.0153

 
Agreement and Release Between Matthew Ingham (“you”)
and JBI, Inc. (the “Company”) (the “Agreement”)


1.              Termination of Employment .  This Agreement sets forth the full
terms of your separation from all positions of employment with the Company on
mutually agreeable terms.  Your employment with the Company will be terminated
effective with the close of business on August 14, 2013 (the “Termination
Date”). In addition, you shall be deemed to have resigned from your position as
a director of the Company and any and all committees thereof.


2.              Payment in Exchange for Agreement .  Solely in consideration for
your execution of and compliance with this Agreement, and your release of all
claims against the Company as set forth in Paragraph 3 below, provided that you
have not revoked your Release, the Company agrees to pay you an amount (the
“Severance Payment”) equal to four and one half (4 1/2) months of your base
salary, plus any accrued and unused vacation earned through the Termination
Date.  This Severance Payment shall be paid to you in three equal installments,
on August 28, 2013, September 25, 2013 and October 30, 2013. In addition, the
Company will accelerate the vesting of all unvested options to purchase shares
of common stock, which such options were awarded to you under your amended and
restated employment agreement originally dated May 15, 2012 and restated
effective October 18, 2012 (the “Employment Agreement”) (this acceleration of
vesting shall be the “Option Event”). For avoidance of doubt, as a result of the
aforementioned acceleration of unvested options, a total of 300,000 option
shares granted to you pursuant to the Employment Agreement will have vested as
of the Termination Date. Notwithstanding anything to the contrary contained in
your Grant Agreements, your right to exercise your vested options shall
terminate on the seventh anniversary of the date of this
Agreement.  Furthermore, if you elect to continue to receive group medical
insurance coverage under the Company’s group health plan pursuant to COBRA, the
Company will pay such monthly COBRA premiums on your behalf until December 31,
2013 (such monthly payments being the “COBRA Amount” and together with the
Option Event and the Severance Payment, the “Severance Amount”).  The COBRA
Amount shall maintain the coverage you and your dependents (if applicable) had
immediately prior to the termination of your employment with the Company. In the
event you do not elect COBRA coverage or you subsequently become ineligible for
continued COBRA coverage, the Company shall no longer be obligated to pay the
COBRA Amount on your behalf.  The Company will deduct from this Severance
Payment withholding taxes and other deductions which it is required by law to
make from wage payments to employees.  Except as set forth in this Paragraph,
you shall receive no other salary, vacation, sick or personal leave or benefits
from the Company.  You acknowledge that unless you enter into this Agreement,
you would not otherwise receive any severance benefits from the Company.  The
Severance Amount is not, and should not be construed as, an admission of
liability or wrongdoing by the Company.  No additional amounts shall be due and
payable to you for your service as a director of the Company through the
Termination Date. 
 
[footer.jpg]
 
 
1

--------------------------------------------------------------------------------

 
 

[logo.jpg]
JBI Inc.
20 Iroquois Street
Niagara Falls, New York 14303
Phone: 716.278.0015
Fax: 716.278.0153

 
3.              Release .
 
(a)           In consideration for the Severance Amount, which you acknowledge
to be good and valuable consideration, you knowingly and voluntarily release and
forever discharge the Company, any of its parent, subsidiary, division, and
related companies, and any of its past and present directors, managers,
officers, shareholders, employees, agents, attorneys and servants, and each of
their predecessors, successors and assigns (the “Releasees”) from any and all
complaints, causes of action, or claims for relief, of any nature whatsoever,
known or unknown (the “Release”).  This Release includes, without limitation,
any rights or claims relating in any way to your employment relationship with
any of the Releasees, or the termination thereof, or arising under any statute
or regulation, including, but not limited to, any rights or claims you may have
under the Age Discrimination in Employment Act (ADEA), which prohibits age
discrimination in employment; Title VII of the Civil Rights Act of 1964, as
amended, which prohibits discrimination in employment based on race, color,
national origin, religion, or sex; the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; the Americans With Disabilities Act (ADA),
which prohibits discrimination in employment by reason of disability; the
Employee Retirement Income Security Act (ERISA), which protects employee’s
interests in certain health and retirement benefits, the Family and Medical
Leave Act (“FMLA”), which protects employees’ rights to take certain leave
periods, the Fair Labor Standards Act (FLSA), which protects employees’ wages
and regulates hours, or any other federal, state, or local laws or regulations
which govern the workplace, including, without limitation, New York State Human
Rights Law, the New York City Human Rights Laws, the New York Aids Testing
Confidentiality Act, the New York Equal Pay Law, the New York Persons With
Disabilities Law, Civil Rights Law, the New York Genetic Testing Confidentiality
Law, the New York Nondiscrimination Against Genetic Disorders Law, the New York
Smokers Rights Law, the New York Equal Rights Law, the New York Discrimination
by Employment Agencies Law, the New York Bone Marrow Leave Law, the New York
Adoptive Parents Child Care Leave Law, the New York Cancer Victim Bias Law,
Article 1, Section 11 of the New York State Constitution; N.Y. Workers’
Compensation Law, or any other state, federal or local statute or regulation
which may be applicable to the Company.  This Release also includes a release by
you of any claims for wrongful discharge, defamation, intentional tort, and
breach of contract, implied or otherwise.  This Release includes both claims
that you know about and those you may not know about.  You represent that as of
the date of your execution of this Agreement, you have incurred no disability or
injury in relation to or as a result of your employment and assert no claim for
any form of compensation for such disability, injury or job-related condition.
This Release does not include any claims you may have that arise after the
Termination Date relating to the Company’s failure to perform its obligations
under this Agreement or any claims related to Paragraph 7 below.
 
 
[footer.jpg]
 
 
2

--------------------------------------------------------------------------------

 
 

[logo.jpg]
JBI Inc.
20 Iroquois Street
Niagara Falls, New York 14303
Phone: 716.278.0015
Fax: 716.278.0153

 
(b)           You warrant that you have not filed any complaint, charge or claim
for relief (collectively, a “Lawsuit”) against any of the Releasees with any
local, state or federal court or administrative agency.  You promise never to
file a Lawsuit asserting any claims that are released in Paragraph 3.   Nothing
in this Agreement shall prevent you from participating in or cooperating with
any investigation or administrative proceeding conducted by the New York State
Division of Human Rights, the Equal Employment Opportunity Commission, or any
other state or federal administrative agency. However, in the event that a
Lawsuit against any of the Releasees is filed with or instituted by any such
agency, you expressly waive and shall not accept any monetary damages or award
arising from said Lawsuit.  If you break your promise set forth in this
Paragraph, you will pay for all costs incurred by the Releasees, including their
reasonable attorneys’ fees, in defending against your claims.  You shall also
repay to the Company the entire Severance Amount.  This paragraph does not apply
to a claim under the Older Workers’ Benefit Protection Act (OWBPA) challenging
the validity of the release of ADEA claims in Paragraph 3.
  
(c)           You hereby waive any right to and agree not to apply or reapply
for employment and agree that Company has no obligation, contractual or
otherwise, to rehire, reemploy or recall you in the future.  The existence of
this Agreement shall be a valid, non-discriminatory basis for rejecting any such
application or, in the event you obtain such employment, to terminate such
employment.


4.              Non-Solicitation of Employees, Suppliers and Vendors .  You
agree that, for a period of twenty-four (24) months following the Termination
Date, you shall not, directly or through another person or entity:


(a)           solicit, hire, encourage or otherwise aid any employee of the
Company to leave the employ of the Company; or


(b)           retain, hire, engage, solicit, induce or cause any supplier of any
product or service to the Company, or any vendor (whether as a wholesaler,
distributor, agent, commission agent, employee or otherwise) of the Company, to
terminate, reduce or refrain from renewing or extending his, her or its
contractual or other relationship with the Company.


5.              Non-Solicitation of Customers .  You agree that, for a period of
one hundred twenty (120) days following the Termination Date, you shall not,
directly or through another person or entity, solicit, induce, contact, persuade
or cause any Customer (as defined below) of the Company Group (including,
without limitation, the Company) to terminate, reduce or refrain from renewing
or extending its contractual or other relationship with any member of the
Company Group in regard to the purchase of products or services developed,
marketed or sold by the Company Group, or to become a customer/investor of, or
enter into any contractual or other relationship with, you or any other
individual, person or entity in regard to the purchase of any such products or
services.  For purposes of this Agreement, “Customer” shall mean any company or
individual:  (1) who contacted you, whom you contacted or served, or for whom
you supervised contact or service regarding the purchase of products or services
of the Company Group during the period of your employment by the Company; and/or
(2) who purchased products or services from the Company Group during the period
of your employment by the Company.
 
 
[footer.jpg]
 
 
3

--------------------------------------------------------------------------------

 
 

[logo.jpg]
JBI Inc.
20 Iroquois Street
Niagara Falls, New York 14303
Phone: 716.278.0015
Fax: 716.278.0153

 
6.              Confidentiality of this Agreement .  You promise not to discuss
or disclose the terms of your separation from the Company or the amount or
nature of the benefits paid to you under this Agreement to any person other than
your family members and your attorney and/or financial advisor, should one be
consulted, provided that those to whom you may make such disclosure agree to
keep said information confidential and not disclose it to others.  Without
limitation, you agree that the Company may disclose the nature and terms of this
Agreement as may be necessary to comply with the reporting requirements of the
U.S. securities laws.  In addition, you agree to the inclusion of the following
statement (or substantially similar statement) in a Company report filed with
the Securities and Exchange Commission for the purpose of disclosing your
resignation as a director of the Company: “Mr. Ingham’s decision to resign from
the Board of Directors was not the result of any disagreement or dispute with
the company relating to its operations, policies or practices.”
 
7.              Non-Disparagement .  You shall not disparage or make any
statement which might adversely affect the reputation of the Releasees and
likewise, the Releasees shall not disparage or make any statement with might
adversely affect your reputation.  For the purpose of this Paragraph,
disparagement shall include, without limitation, any statement accusing the
aforesaid individuals or entities of acting in violation of any law or
governmental regulation or of condoning any such action, or otherwise acting in
an unprofessional, dishonest, disreputable, improper, incompetent or negligent
manner.
 
8.              Confidentiality and Proprietary Rights .
 
(a)           You agree that you will not, except as may be required by law,
directly or indirectly use or disclose to any third person, without the prior
written consent of the Company, any Confidential Information (as defined below)
of the Company and/or its affiliates worldwide (the “Company Group”).  For
purposes of this Agreement, “Confidential Information” means all information of
a confidential or proprietary nature regarding the Company and other members of
the Company Group, their respective businesses or properties, that the Company
has furnished to you, or which became available to you by virtue of your
services to, or relationship with, the Company, whether tangible or intangible,
and in whatever form or medium provided, as well as all information you
generated that contains, reflects or is derived from such information that, in
each case, has not been published or disclosed to, and is not otherwise known
to, the public.  The term, “Confidential Information” shall include, but not be
limited to, the personal information of clients in all regards (including their
identity), computer software or data of any sort developed or compiled by the
Company Group, customer or investor lists, business or financial information
relating to the Company, the Company Group’s customers and investors, financial
data, sales figures, costs and pricing figures, marketing and other business
plans, trading strategies, product development, marketing concepts, personnel
matters, drawings, specifications, instructions, methods, processes, techniques,
formulae or any other information relating to the Company Group’s services,
products, sales, technology, research data, software and all other know-how,
trade secrets or proprietary information, or any copies, elaborations,
modifications and adaptations thereof, which are in the possession of the
Company Group.  In the event that the Company is bound by a confidentiality
agreement or understanding with a customer, vendor, supplier, prospective or
actual investment, or other party regarding the confidential information of such
customer, vendor, supplier, prospective or actual investment, or other party,
which is more restrictive than specified above in this Section 8, and of which
you have notice or are aware, the provisions of such other confidentiality
agreement shall be binding upon you and shall not be superseded by this Section
8.  You further agree that, to the extent not already delivered, you shall
promptly deliver to the Company, without retaining any copies thereof, all
tangible evidence of the Confidential Information, including, without
limitation, all notes, memoranda, records, files and other documents, whether
tangible or intangible, and regardless of how stored or maintained, whether on
computer tapes, discs or any other form of technology.
 
 
[footer.jpg]
 
 
4

--------------------------------------------------------------------------------

 
 

[logo.jpg]
JBI Inc.
20 Iroquois Street
Niagara Falls, New York 14303
Phone: 716.278.0015
Fax: 716.278.0153

(b)           You agree that all work, materials (tangible and intangible) and
products produced, developed, created or completed by you during the course of
your providing services to the Company that relate to the actual or contemplated
business of the Company are “works made for hire,” as such term is defined under
the copyright laws of the United States, and are expressly intended to be wholly
owned, and all copyright rights therein to be held, by the Company.  To the
extent that any such copyrightable works may not, by operation of law, be works
for hire, you agree to and hereby do assign to the Company or its designees
ownership of all copyright rights in those works.  The Company shall have the
right to obtain and hold in its own name copyrights, registrations and similar
protection which may be available for those works.  You agree to give the
Company or its designees all assistance it may reasonably require to secure or
protect those rights.


(c)           You agree that all discoveries, developments, ideas, improvements,
modifications, innovations, inventions, processes, programs, operating
instructions, manuals, documentation, discs, tapes, written materials, systems,
techniques, hardware, software, test procedures or other things, whether or not
patentable (referred to herein as “Inventions”), that were made, conceived or
reduced to practice by you, while providing services to the Company, solely or
with others, whether or not during working hours or on the Company’s premises,
and that (i) relate to the Company’s competitive business activities or actual
or demonstrably anticipated research or development or a reasonable or
contemplated expansion thereof, or (ii) resulted from any work performed by you
for the Company, or (iii) were developed on the Company’s time or using the
Company’s equipment, supplies, facilities or trade secret information, or (iv)
are based upon or are related to trade secrets and other confidential
information of the Company or the Company Group shall be the property of, and
shall promptly be disclosed by you to, the Company.
 
[footer.jpg]
 
 
5

--------------------------------------------------------------------------------

 
 

[logo.jpg]
JBI Inc.
20 Iroquois Street
Niagara Falls, New York 14303
Phone: 716.278.0015
Fax: 716.278.0153

 
(d)           You agree that you shall, without further compensation but at the
Company’s sole expense, sign all papers and cooperate in all other acts
reasonably required to secure or protect the Company’s rights in all such
property identified above in (b) and (c), including without limitation executing
written assignments therefor and applying for, obtaining and enforcing
copyrights or patents thereon in any and all countries.  In the event that you
are unable or unavailable or shall refuse to sign any lawful or necessary
documents required in order for the Company to apply for and obtain any
copyright or patent with respect to any work performed by you under this
Agreement (including applications or renewals, extensions, divisions or
continuations), you hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as your agents and attorneys-in-fact to act
for and in your behalf, and in your place and stead, to execute and file any
such applications or documents and to do all other lawfully permitted acts to
further the prosecution and issuance of copyrights and patents with respect to
such new developments with the same legal force and effect as if executed by
you.
  
9.              Employment References .  In response to any request for a
reference regarding your employment with the Company, the Company’s response
shall be limited to a statement of the dates of your employment and your
position with the Company.


10.            Cooperation .  You agree that you will cooperate with the Company
(or its parents, subsidiaries, affiliates or related entities) and its legal
counsel in connection with any matters in which you have been involved and/or of
which you have knowledge.  Such cooperation shall include, without limitation,
answering questions and helping to transition your duties and assignments to
other employees of the Company.  In addition, you will cooperate with any
current or future investigation or litigation relating to any matter with which
you were involved while providing services to Company, of which you have
knowledge, or which occurred while you were providing services to the
Company.  The Company will make good-faith efforts to provide you with
reasonable notice, whenever possible, of the need for your cooperation.
 
[footer.jpg]
 
 
6

--------------------------------------------------------------------------------

 
 

[logo.jpg]
JBI Inc.
20 Iroquois Street
Niagara Falls, New York 14303
Phone: 716.278.0015
Fax: 716.278.0153

 
11.            Revocation of Release .  You acknowledge that you have twenty-one
(21) days within which to consider this Agreement and seven (7) days following
your execution of this Agreement to revoke the Agreement and that the Agreement
does not become effective or enforceable until this revocation period has
expired (the “Release Revocation Period”). Any revocation shall be in writing
and directed by overnight delivery to: JBI, Inc., attention: General Counsel, 20
Iroquois Street, Niagara Falls, NY 14303.  Notwithstanding any contrary
provision above, none of the payments or benefits contemplated by Paragraph 2
above shall be made or provided prior to the date this Agreement is executed by
you and returned to the Company and seven (7) days following your execution of
this Agreement has elapsed without your revoking or attempting to revoke this
Agreement (the “Release Effective Date”). Any such payment or benefit that would
otherwise have been made or provided prior to the Release Effective Date shall
accrue and be paid or provided immediately on the first business day after the
Release Effective Date. In the event that the Termination Date and the end of
the Release Revocation Period fall in two separate taxable years, any payments
required to be made to you that are subject to the above release condition and
which are treated as nonqualified deferred compensation for purposes of Section
409A of the Internal Revenue Code ("Section 409A") shall be made in the later
taxable year and within 10 days following the end of the Release Revocation
Period.


12.            Entire Agreement .  This is the entire agreement between you and
the Company regarding the termination of your employment.  You acknowledge that
neither the Company nor any of the Releasees have made any promises to you other
than those contained in this Agreement.


13.            Counterparts .  This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.  A facsimile signature shall be as valid
and binding as an original.
  
14.            Assignment .  The provisions of this Agreement shall inure to the
benefit of the successors and assigns of the Company.
 
15.            Effect on Previous or Existing Agreements .  This Agreement is
intended to resolve any and all issues between the Company and you, including,
without limitation, any and all claims for wages, compensation, benefits, or
other aspects of the employment relationship between the Company and you. This
Agreement shall supersede and extinguish all prior employment agreements,
express or implied, verbal or written, between the Company and you.
 
16.            Enforcement/Remedies .  You understand and acknowledge that a
breach of the provisions of this Agreement would injure the Company irreparably
in a way which could not be adequately compensated for by an award of monetary
damages.  You therefore agree that in the event of any breach or threatened
breach by you, the Company shall be entitled to an injunction, without bond,
restraining such breach, as well as costs and attorneys’ fees relating to any
such proceeding or any other legal action taken to enforce the Company’s rights
under the Agreement.  You also agree to repay to the Company the entire amount
of the Severance Payment. Nothing herein shall be construed, however, as
prohibiting the Company from pursuing other available remedies or recovering on
any claim for damages for such breach or threatened breach.
 
[footer.jpg]
 
 
7

--------------------------------------------------------------------------------

 
 

[logo.jpg]
JBI Inc.
20 Iroquois Street
Niagara Falls, New York 14303
Phone: 716.278.0015
Fax: 716.278.0153

 
17.            Governing Law and Arbitration .  The parties agree that (i) this
Agreement and all matters concerning your employment with the Company shall be
governed and construed by and in accordance with the laws of the State of New
York, without reference to its principles of the conflicts of laws and (ii) any
dispute concerning or arising out of this Agreement and such other matters shall
be submitted to binding arbitration, which arbitration shall be handled in New
York County, New York, by a single arbitrator in accordance with the rules of
JAMS.
 
18.            Severability .  If any provision of this Agreement is deemed
invalid or unenforceable, the validity of the other provisions of this Agreement
shall not be impaired.  If any provision of this Agreement shall be deemed
invalid as to its scope, then notwithstanding such invalidity, that provision
shall be deemed valid to the fullest extent permitted by law, and the parties
agree that, if any court makes such a determination, it shall have the power to
reduce the duration, scope and/or area of such provision and/or to delete
specific words and phrases by “blue penciling” and, in its reduced or blue
penciled form, such provision shall then be enforceable to the fullest extent
permitted by law.
 
19.            Headings .  The headings in this Agreement are for convenience
only and in no way define, limit, or describe the scope or intent of any
provision of this Agreement.
 
20.            Waiver/Amendment .  No breach of any provision(s) of this
Agreement may be waived unless in writing.  This Agreement may be amended only
by a written agreement executed by the parties in interest at the time of the
amendment. 
 
21.            Advice to Consult Attorney .  The Company encourages you to
consult with an attorney before signing this Agreement.  You understand that
whether or not you do so is your decision.
 
[footer.jpg]
 
 
8

--------------------------------------------------------------------------------

 
 

[logo.jpg]
JBI Inc.
20 Iroquois Street
Niagara Falls, New York 14303
Phone: 716.278.0015
Fax: 716.278.0153

 
22.            Section 409A .  This Agreement is intended to comply with the
requirements of Section 409A, and the parties hereby agree to amend this
Agreement as and when necessary or desirable to conform to or otherwise properly
reflect any guidance issued under Section 409A after the date hereof without
violating Section 409A.  In case any one or more provisions of this Agreement
fails to comply with the provisions of Section 409A, the remaining provisions of
this Agreement shall remain in effect, and this Agreement shall be administered
and applied as if the non-complying provisions were not part of this Agreement. 
The parties in that event shall endeavor to agree upon a reasonable substitute
for the non-complying provisions, to the extent that a substituted provision
would not cause this Agreement to fail to comply with Section 409A, and, upon so
agreeing, shall incorporate such substituted provisions into this Agreement.   A
termination of your employment hereunder shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amount or benefit constituting “deferred compensation” under Section 409A upon
or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
In the event that any payment or benefit made hereunder or under any
compensation plan, program or arrangement of the Company would constitute
payments or benefits pursuant to a non-qualified deferred compensation plan
within the meaning of Section 409A and, at the time of your “separation from
service” Company is a “specified employee” within the meaning of Section 409A,
then any such payments or benefits shall be delayed until the six-month
anniversary of the date of your “separation from service”. Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.  All reimbursements for expenses paid pursuant hereto
that constitute taxable income to you shall in no event be paid later than the
end of the calendar year next following the calendar year in which you incur
such expense or pays such related tax.  Unless otherwise permitted by Section
409A, the right to reimbursement or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.
  
23.            Acknowledgements .
YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT AND RELEASE,
UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO IT OF YOUR OWN FREE WILL,
WITHOUT DURESS OR COERCION, AFTER DUE CONSIDERATION OF ITS TERMS AND
CONDITIONS.  YOU FURTHER ACKNOWLEDGE THAT EXCEPT AS STATED IN THIS AGREEMENT,
NEITHER THE COMPANY NOR ANY REPRESENTATIVE OF THE COMPANY HAS MADE ANY
REPRESENTATIONS OR PROMISES TO YOU.
 
JBI, INC.
 
ACCEPTED AND AGREED:
       
By:
/s/ Richard Heddle
 
/s/ Matthew Ingham
  Richard Heddle, CEO  
NAME: Matthew Ingham

 
 
 
[footer.jpg]
9

--------------------------------------------------------------------------------